Citation Nr: 1110425	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  08-38 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) prior to March 21, 2009, and to a rating higher than 70 percent since.

2.  Entitlement to service connection for hypertension, including as secondary to his service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1983 to June 1987 and from January 1989 to January 1993.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that denied the benefits sought on appeal.


REMAND

A preliminary review of the record discloses a need for further development prior to final appellate review.  In particular, there appears to be additional relevant evidence that has not been obtained, and the Board is of the opinion that the record demonstrates a need for an additional VA examination.  

In May 2007, the RO granted service connection for PTSD and assigned an initial 50 percent rating effective the date of filing March 29, 2006.  The Veteran appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).   During the pendency of the appeal, the RO granted three temporary total (100 percent) ratings for psychiatric hospitalizations from April 23 - June 30, 2006, July 15 - August 31, 2007, and November 1 - December 31, 2009, and a permanent increase to 70 percent disabling effective March 21, 2009.   

At the April 2010 hearing, the Veteran testified that following an April 2008 incident at the penitentiary where he had been employed, his PTSD became so severe that he could no longer be employed.  The Veteran claims that he received disability retirement based on this condition.  Although the Veteran submitted his Application for Immediate Retirement and apparently showed a copy of the Office of Personnel Management (OPM) determination to the examiner at the March 2009 VA examination, there is no copy of this determination in the file.  This determination should be obtained. 

The Board also notes that the Veteran filed a claim for a total disability rating based on individual unemployability due to service connected disabilities in November 2008, and that this claim was denied by the RO in a rating decision dated in May 2009.  And while the Veteran has not file a Notice of Disagreement specific to that denial, the Board construes testimony presented at his April 2010 BVA hearing, now reduced to writing, to constitute a timely Notice of Disagreement with that decision.

In the past, the Board has referred such matters back to the RO for appropriate action.  However, the U.S. Court of Appeals for Veterans Claims (Court) has indicated that the proper action is to REMAND the issue to the RO for appropriate action, specifically to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step was for the RO to issue an SOC on the denial of the [ ] claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that SOC.")  

Additionally, the Veteran indicated that he was receiving Social Security Administration (SSA) benefits based on his PTSD.  However a copy of any SSA decision, and the medical records used in making such a decision are not associated with the claims file. All of the medical and other records that formed the basis of this decision should be obtained before deciding the Veteran's VA claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Further, the Veteran's VA examination in March 2009 was prior to his most recent in-patient treatment in November and December 2009.  The Veteran should be afforded another examination to determine the severity of his condition since his release from in-patient treatment.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

As to the Veteran's claim for service connection for hypertension, the Veteran has alleged that this condition is secondary to his service-connected PTSD.  Per McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical examination in a service-connection claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. See also 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4).  

When determining whether a VA examination is required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran's service treatment records (STRs) do not show elevated blood pressure readings or a diagnosis of hypertension.  A January 2000 private treatment record from M.S., M.D. indicates that the Veteran had a chronic intermittent problem of elevated blood pressure with headaches that the Veteran attributed to stress from his job.  Dr. M.S. diagnosed him with hypertension in October 2000.  This treatment record indicates the elevated blood pressure is related to sleep apnea and weight.  Dr. M.S. also recorded that the Veteran attributed his elevated blood pressure to extreme stress in an April 2001 record.  Although Dr. M.S. did not directly endorse that the Veteran's blood pressure was related to stress as the Veteran had reported, this statement is sufficient to raise the possibility of a nexus between the Veteran's PTSD and hypertension and require medical comment on this possible correlation.  So this case must be referred to a VA examiner to have him/her review the relevant evidence and determine the etiology of the Veteran's hypertension.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file copies of any written decision concerning the Veteran's claim for disability benefits from the Social Security Administration and copies of any medical records utilized in reaching that decision.

2.  The RO/AMC should obtain and associate with the claims file copies of any written decision concerning any OPM determination regarding the Veteran's claim for disability retirement and copies of any medical records utilized in reaching that decision.

3.  The Veteran should be afforded a psychiatric examination to ascertain the severity and manifestations of his PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested to report complaints and clinical findings in detail.  In doing so the examiner is requested to assign an Axis V diagnosis (Global Assessment of Functioning Scale score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, that represents the symptomatology attributable the Veteran's PTSD.  Lastly, the examiner is requested to offer an opinion as to the degree of functional impairment the Veteran's PTSD produces in his capacity for performing substantially gainful employment and whether such employment is possible given the severity of the PTSD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

4.  The Veteran should be afforded an examination to determine the nature and etiology of his hypertension, and more specifically to determine whether it is causally or etiologically related to his PTSD.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, the examiner is requested offer an opinion as to when the Veteran hypertension was manifested during service or within one year of separation, and if not, whether the Veteran's PTSD caused his hypertension.  If the Veteran's hypertension is not caused by the PTSD, the examiner should offer an opinion as to whether the Veteran's PTSD has chronically worsened or has permanently increased the severity of the hypertension.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the claims file, must be made available to the examiner for review in connection with the examination.

5.  After the development requested in the first four paragraphs has been completed, the RO/AMC should review the Veteran's TDIU claim.  If this benefit sought is not granted, this issue should be included in the Veteran current appeal as it is an intertwined issue. 

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




